Citation Nr: 0606362	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-43 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for eczematoid 
dermatitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant, JG, BL



ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision by the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans' Affairs (VA) in which the RO granted an increased 
evaluation, from 10 percent to 30 percent, for the veteran's 
service-connected eczematoid dermatitis.  

In January 2006, the appellant appeared before the 
undersigned Acting Veterans Law Judge at a Travel Board 
hearing held at the RO in Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The most recent VA Skin examination report on record, dated 
in September 2003, did not state the percentage of the 
veteran's body affected by his eczematoid dermatitis.  The 
Board notes that ratings for dermatitis and eczema are based 
on the percentage of the veteran's body affected by the 
disorder.  See 38 C.F.R. § 4.118 Diagnostic Code 7806 (2005).  
The veteran must therefore be scheduled for a new VA Skin 
examination to determine the current severity of his 
eczematoid dermatitis.  The examiner must make a specific 
statement as to the percentage of the veteran's body affected 
by eczematoid dermatitis.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2005).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a dermatology examination to 
determine the severity of his eczematoid 
dermatitis.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  The 
dermatologist is requested to perform 
any and all tests necessary and the 
results should be included in the 
examination report.  The RO is requested 
to furnish the examiner the revised 
criteria for skin disorders and request 
the examination findings be consistent 
with the new criteria.  The examiner 
should specifically indicate the 
percentage of the veteran's body 
affected by his service-connected skin 
condition.

2.  After completion of the above, and 
following any further appropriate 
development, review the veteran's claims 
folder again to determine whether an 
increased evaluation is warranted.  If 
the decision remains in any manner 
adverse to the veteran on the issue, 
provide the veteran and his 
representative an updated Supplemental 
Statement of the Case (SSOC) and provide 
an appropriate amount of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


